Dixon, J.
(dissenting). This suit was brought to recover the salary due to the city attorney of Jersey City,, for the months of January, February and March, a. d. 1894. The trial took place in the Hudson Circuit, before the judge, without a jury, and resulted in a finding for the plaintiff) which is now before this court on a rule to show cause why it should not be set aside.
It appears that the plaintiff was appointed city attorney by a resolution of the board of finance passed December 27th, 1893, and took the oath of office on the following day. The defendant disputes the legality of this appointment on two grounds—-first, because the statute purporting to confer upon the board the power to appoint, is unconstitutional; second, because the resolution was adopted by the vote of one who *288was only de facto, and not de jure, a member of the board, and was vetoed by the mayor.
But under the decision of the Court of Errors, in Stuhr v. Curran, 15 Vroom 181, the right to the official salary does not depend upon the determination of such legal questions as are thus presented. According to that decision, the right to the fees or compensation of an office does not grow out of any contract between the government and the officer, but arises from the rendition of the official services, unless the person rendering the services has fraudulently intruded into the office.
In the present case'it is not suggested that the plaintiff was guilty of fraudulent intrusion, and the evidence before the trial judge fully justified his findings of fact, that the possession of the office was surrendered by the former incumbent to the plaintiff upon his appointment, and that thereafter, during the months mentioned, he performed the duties of the position. His right to the salary was thus established.
I think the rule to show cause should be discharged.